DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The withdrawn claims 1-4, 6-10 and 16 are rejoined. Claims 1-4 and 6-10 are allowable since they includes all the limitations of an allowable claim. Claim 16 is allowable since it depended on the independent allowable claim 11.

Examiner’s amendment
An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.	
The application has been amended as follows:
	In the specification:
	Change the title to: -- METHOD FOR ENCAPSULATING DISPLAY SUBSTRATE AND DISPLAY DEVICE HAVING A PHOTO-ISOMERIZATION MATERIAL LAYER BETWEEN FIRST AND SECOND BARRIER WALLS--.

Allowable Subject Matter
Claims 1-4, 6-14 and 16-20 are allowed.
The following is an examiner's statement of reasons for allowance: the prior art of record fails before the forming the inorganic thin-film encapsulation layers and the organic thin-film encapsulation layers alternately laminated on the display substrate with the first barrier wall and the second barrier wall, forming a photo-isomerization material layer between the first barrier wall and the second barrier wall, the photo-isomerization material layer being capable of being converted from the liquid state to the solid state under the irradiation with light having a first wavelength, and capable of being converted from the liquid state to the solid state under the irradiation with light having a second wavelength, before the disconnecting the portion of the inorganic thin-film encapsulation layer between the first barrier wall and the second barrier wall from the other portion of the inorganic thin film encapsulation layer, irradiating the photo-isomerization material layer with the light having the first wavelength, and after the removing the portion of the inorganic thin-film encapsulation layer located between the first barrier wall and the second barrier wall, irradiating the photo-isomerization material layer with the light having the second wavelength (claim 1); a photo-isomerization material layer between the first barrier wall and the second barrier wall, the photo-isomerization material layer being configured to be converted from a solid state to a liquid state under the irradiation with light having a first wavelength, and converted from the liquid state to the solid state under the irradiation with light having a second wavelength (claim 11).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAI V PHAM whose telephone number is (571)272-1715.  The examiner can normally be reached on M-F 8:30a.m-10:00p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOAI V PHAM/
Primary Examiner, Art Unit 2892